Citation Nr: 1310905	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-26 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant (the Veteran) is represented by: The Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978 and from October 1979 to May 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in Cleveland, Ohio.

In a March 2003 rating decision, pursuant to a September 2001 claim, the RO denied service connection for a low back disability, to include on a secondary basis.  The Veteran did not appeal that decision.  The current appeal arises from a claim received at the RO in September 2007.  That claim was denied by the RO in January 2008 on the nominal basis that new and material evidence had not been received since the March 2003 decision.  However, in June 2012, the Board found that reconsideration of the September 2001 claim was appropriate based on receipt in September 2007 of additional service treatment records that had not been of record at the time of the March 2003 rating decision.  See 38 C.F.R. § 3.156(c) (2012).  The Board remanded the appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

A review of the claims file reveals that the Board apparently sent the Veteran a letter in December 2012 notifying him that both the American Legion and Disabled American Veterans had been involved in his appeal, and that he could only have one representative.  The Veteran was instructed to clarify his representation, and if nothing was heard from him, he would be assumed to be unrepresented.  There was no response from the Veteran or either service organization to this letter.  In January 2013, the Board instructed its administrative staff to contact the American Legion, for which there is a signed VA Form 21-22 of record designating that organization as the Veteran's representative, and ensure that no changes had been made.  They acknowledged that they were still the Veteran's representative.  The Board notes that there is no documentation from Disabled American Veterans in the claims file and it is unclear what involvement that organization has had; the Board's December 2012 letter did not specify.  The American Legion has submitted written argument on the Veteran's behalf and has responded as recently as December 2012 that it had no additional evidence to submit.  Thus, there appears no remaining question that the American Legion is the appropriate representative in this case.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not serve during a period of war and did not engage in combat with the enemy.  

3.  Lumbar sprain is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered.  

4.  Arthritis is listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered.

5.  The Veteran sustained a lifting injury resulting in a lumbar strain in service.

6.  The Veteran sustained a burn injury to the thoracic region of the back resulting from being shot with a blank round.  

7.  Symptoms of arthritis were not chronic in service.

8.  Symptoms of arthritis have not been continuous since service separation.

9.  Arthritis, lumbar sprain, or any current lumbar spine disability is not related to service or to any service-connected disability.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in service; a lumbar spine disability is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Certain specific conditions are considered chronic diseases under VA Law.  These include the following: Anemia, primary; Arteriosclerosis; Arthritis; Atrophy, progressive muscular; Brain hemorrhage; Brain thrombosis; Bronchiectasis; Calculi of the kidney, bladder, or gallbladder; Cardiovascular-renal disease, including hypertension. (This term applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed); Cirrhosis of the liver; Coccidioidomycosis; Diabetes mellitus; Encephalitis lethargica residuals; Endocarditis. (This term covers all forms of valvular heart disease); Endocrinopathies; Epilepsies; Hansen's disease; Hodgkin's disease; Leukemia; Lupus erythematosus, systemic; Myasthenia gravis; Myelitis; Myocarditis; Nephritis; Other organic diseases of the nervous system; Osteitis deformans (Paget's disease); Osteomalacia; Palsy, bulbar; Paralysis agitans; Psychoses; Purpura idiopathic, hemorrhagic; Raynaud's disease; Sarcoidosis; Scleroderma; Sclerosis, amyotrophic lateral; Sclerosis, multiple; Syringomyelia; Thromboangiitis obliterans (Buerger's disease); Tuberculosis, active; Tumors, malignant, or of the brain or spinal cord or peripheral nerves; Ulcers, peptic (gastric or duodenal)(A proper diagnosis of gastric or duodenal ulcer (peptic ulcer) is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.  38 C.F.R. § 3.309(a).  

Where one of the above chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and any of the chronic diseases listed above becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran did not serve during a period of war; moreover, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed lumbar spine disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Analysis of Service Connection for Lumbar Spine Disability

The Veteran contends that a current lumbar spine disability resulted from an injury in service or is proximately due to or a result of a service-connected disability.  Post-service records reveal that the Veteran has been diagnosed with arthritis of the lumbosacral spine.  Service treatment records reveal that the Veteran was treated in August 1977 for a paralumbar strain resulting from a lifting injury, and was treated in April 1986 for a burn to the thoracic region of the back resulting from being shot with a blank round.  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) applies.  However, lumbar strains and burns are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply to those disorders.  See Walker, supra.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran injured his back in service, symptoms of arthritis were not chronic in service; symptoms of arthritis have not been continuous since service separation; and that arthritis, lumbar strain, or any current lumbar spine disability is not related to service or to any service-connected disability.

Service treatment records reveal that, following the 1977 lifting injury, the Veteran was treated again two days later, at which time he was feeling better but still experiencing pain at night.  He was instructed to try sleeping on the floor and to look into getting a firmer mattress.  There was no subsequent treatment for the lumbar strain.  The Veteran has asserted that he received physical therapy following the injury but that these records have been destroyed.  

The Veteran was examined in August 1979 and his spine was found to be clinically normal.  He completed a report of medical history on which he reported no history of recurrent back pain.  The Veteran was examined in May 1980 and his spine was found to be clinically normal.  He completed a report of medical history on which he reported that he was in good health and had no history of recurrent back pain.  The Veteran was again examined in July 1981 and his spine was found to be clinically normal.  He completed a report of medical history on which he reported that he was in good health and had no history of recurrent back pain.  The Veteran was again examined in March 1982 and his spine was found to be clinically normal.  He completed a report of medical history on which he reported that he was in good health, taking no medications, and had no history of recurrent back pain.  

The Veteran was treated in May 1984 for complaint of low back pain for 2 weeks.  The Veteran denied any precipitating injury.  The diagnosis was lumbosacral strain.  

As noted above, in April 1986, the Veteran also sustained a burn injury to the back resulting from being shot by a blank round.  The examiner described a 4 centimeter well-circumscribed erythremic area on the right thoracic region.  A chest X-ray was negative.  The burn was cleaned and dressed and the Veteran was instructed to keep the area clean and take Tylenol.  The following day, the Veteran's dressing was changed.  The injury was described as a powder burn with a 3 centimeter erythremic area.  The diagnosis was powder burns treated with beta swab and dressing.  

The Veteran underwent a medical board examination in December 1986, prior to a medical discharge for bilateral capsulitis and metatarsalgia, right foot, with associated right hip and knee pain due to irregular gait caused by foot pain, all secondary to pre-existing pes cavus deformity with service aggravation.  His spine was found to be clinically normal.  A detailed examination in October 1986 produced no pertinent findings for the spine.  

Soon after service, the Veteran filed for service connection.  However, the Veteran did not file a claim regarding his back for many years.  In June and September 1987, the Veteran filed claims for service connection for right foot, hip, and knee; he did not mention a back problem.  VA examinations in October 1987 and April 1990 contained no pertinent complaints or findings for the back.  Nerve conduction studies of the sural and perineal nerves in September 1990 were normal.  

In a February 1992 claim, the Veteran noted that he had an X-ray on his back to determine the cause of lower extremity pain; however, he did not report any issues with his back and noted that each doctor he has seen has determined that the pain originates in his foot.  In a May 1994 physical medicine and rehab service note, the Veteran specifically denied low back pain.  Claims in March and July 1994 also did not mention any back problems.  In an August 1994 VA examination, the Veteran explained that his right foot and knee problems had progressed to the left foot and ankle.  He did not mention back problems.  

A claim in June 1996 for an increased rating and for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) did not mention any issues with the back.  A VA examination in June 1996 shows no pertinent findings for the back.  The Veteran also filed claims for increase for his service-connected disabilities in January and August 2001, but did not mention any back problems.  

In a September 2001 VA Form 21-4142, almost 15 years after service separation, the Veteran first mentioned an issue with his back, as he identified pain from his knee and foot radiating into the hip and lower back.  An X-ray in September 2002 showed disc space narrowing at L2-3, L3-4, and L4-5 with no spondylolisthesis or spondylolysis or compression fractures.  There was minimal degeneration on the right side of the sacroiliac joints.  A VA contract examination was conducted in September 2002.  The Veteran reported initial onset of low back pain over the last several years.  Prior to that, he had only experienced intermittent symptoms.  He denied any specific injury to the lumbar spine.  Physical examination was within normal limits and X-rays were interpreted as not showing severe arthritis.  A VA outpatient report in October 2002 reveals a finding of L5 radiculopathy with possible neuropathy.  Service connection for a lumbar spine disability was denied in a March 2003 rating decision.  

In September 2007, the Veteran applied to reopen service connection for a low back disability, and he submitted copies of the service treatment records from August 1977 showing that he had acute onset of low back pain secondary to lifting.  

Thus, there is no treatment for back pain for almost 15 years after service separation.  While in the Notice of Disagreement, the Veteran reported that "I have constantly complained of pain in my back," and in the VA Form 9, the Veteran asserted "[c]omplaints of leg and back pain go back to active duty," these assertions are contradicted by the repeatedly normal clinical findings on service examinations, including the medical board examination prior to service separation, and by the Veteran's report to the September 2002 VA contract examiner that he had experienced initial onset of low back pain over the last several years and that he had only experienced intermittent pain prior to that.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Furthermore, because, at the time of the September 2002 examination, his claim for service connection had not yet been denied, it seems likely that he would report events carefully and accurately to the examiner.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, it was in the context of a denial of his claim.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed numerous claims for service connection and for increased ratings beginning shortly after service separation; however, the Veteran did not mention any back symptoms in those claims.  While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as June 1987 that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disability, when viewed in the context of action regarding several other claims, is interpreted as indicative of the lack of symptomatology at that time.  As there was no symptomatology of arthritis within a year of service separation, the presumptive service connection provisions did not apply.    

The Board finds that the Veteran's current low back disability is not related to service and is not related to any service-connected disability.  The Veteran was afforded a VA examination in October 2012 and a medical opinion was requested from the VA clinician.  The examiner diagnosed arthritis of the lumbar spine and a history of a lumbar strain in 1977.  The examiner opined that the back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner acknowledged the Veteran's back injuries during service; however, the examiner opined that there does not appear to be a correlation between his sprain during active duty and his current pain, which includes symptoms of fibromyalgia, and more recently, falls.  The examiner also addressed the question whether any current low back disability had been caused or aggravated by the service-connected right knee and right foot disabilities.  He found that there was no such relationship and that a baseline for aggravation could not be determined.  

The Veteran apparently brought private records to the examination which he has not submitted to the Board.  According to the examiner, an MRI was reviewed from March 30, 2010 which was unremarkable for disc herniation and disease.  The examiner found this to be sufficient to rule out a service-connected disability of the low back.  A CT scan from May 4, 2011 was also unremarkable.  The examiner suggested that there may be an acute low back condition related to a recent fall.  However, he found that there appears to be no correlation between the Veteran's knee giving out and any specific condition of his lower back, and no relationship between active duty conditions and his current lower back pain.

There is no medical opinion of record that purports to relate any current back disability to service.  Although several recent clinical records recount the Veteran's assertions as to experiencing back pain since the lifting injury in service and/or the injury from a blank round in service, these records do not include opinions, but simply recount the Veteran's assertions.  

The Veteran certainly asserts that there is a relationship between his back disability and service or a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), in this case, the Board finds that the Veteran's assertions are based on a false factual premise regarding the date of onset of chronic symptoms.  As discussed above, the Veteran's current assertions that he experienced constant pain stemming from the 1977 back injury are not accurate.  

The Board acknowledges the Veteran's assertion, as reported in the Notice of Disagreement, that his back symptoms are related to the incident in service in which he was injured by a blank round.  The Veteran reported "I was shot in the back at a training exercise with an M-16 at point blank range as I was being pushed across the field with the flash suppressor from the barrel against my back.  It was a blank round but there was no blank adapter.  This injury is right in the area of the concentrated pains that I have in my back.[...]For years shell fragments, powder and material has worked its way to the surface of my skin.  When the round went off, I twisted my back and dropped to my knees.  I was blind folded and tied and could do no more than scream.  It is well documented that an impact from a blank round can kill at close range.  I was fortunate.  There is only one explanation for the pain I experience daily in my back and down my legs.  The ONLY time in my life I have been injured in the area where my pain concentrates is when I was on active duty and was shot point blank range in the back."

Shortly after the Notice of Disagreement was filed, the Veteran was treated for back pain in October 2008.  The pain was described as shooting pain due to sciatica (posterior thigh and occasionally lower legs).  The mechanism of injury was described as lifting a helicopter when changing skids and blank bullet strike to his back.  The exact location of entry site was reported to be on the right lower back buttock area.  

The Board reiterates that the Veteran's current assertions, both in the Notice of Disagreement and as related to VA clinicians, conflict with the medical records at the time, which reflect only a burn wound the treatment for which consisted of cleaning and dressing the area and recommending Tylenol for pain.  The Veteran's current account of the injury is far more harrowing than what is reflected in the service treatment records.  This is not a situation where the record is silent regarding the injury.  The Veteran was examined immediately after the incident and those records do not reflect the severity of injury now asserted by the Veteran.  Moreover, the service records reflect that the injury was to the thoracic region, not the lumbosacral region, which is the location of the current diagnosis, or the buttock region, which is what he reported to the VA clinician.  His assertions also conflict with the normal clinical findings for both the spine and the skin at the medical board examination in December 1986, and the lack of any complaint for many years thereafter.  The Board finds the Veteran's current assertions regarding a relationship between the current back disability and the injury from a blank round in service to be based on a false factual premise, and therefore not credible.  

In the Notice of Disagreement, the Veteran asserted that any competent doctor will tell you that a back injury will cause pain down the nerves of the legs.  The Board interprets this as an assertion that his lower extremity symptoms in service and after service were caused by a back disability.  The Board acknowledges that an evaluation in October 2002 included an impression of L5 radiculopathy based on positive straight-leg-raise testing.  However, a CT scan was recommended to confirm the diagnosis.  The results of that December 2002 CT scan reveal that, although there was some minimal facet hypertrophy causing neural foraminal narrowing, the spinal canal was not significantly narrowed and no disc bulge was identified.  This initial finding was not confirmed.  Moreover, neurological findings for the lower extremities were found to be intact in a June 2002 history and physical and in a March 2003 orthopedic examination.  In addition, the October 2012 examiner specifically found that the Veteran does not have intervertebral disc syndrome, does not have radicular pain or other signs or symptoms of radiculopathy, and does not have any associated neurologic abnormities.  Moreover, the Veteran's assertion runs counter to the pattern of complaint and treatment established by the Veteran.  Notably, the Veteran did not report back problems for many years after service, while he reported problems with his feet and knees in service and immediately after service.  The cause of the Veteran's lower extremity pain and symptoms was well identified in service and after service well prior to the Veteran's reported onset of back pain in 2002.  He was discharged due to specific diagnoses of the lower extremities, including bilateral capsulitis and metatarsalgia, right foot, with associated right hip and knee pain due to irregular gait caused by foot pain, all secondary to pre-existing pes cavus deformity.  The Veteran's assertion that his longstanding lower extremity symptoms were a symptom of a back disability runs counter to years of clinical findings establishing specific diagnose unrelated to the back.  

In sum, the Board finds that, although the Veteran sustained a lifting injury resulting in a lumbar strain in service and sustained a burn injury to the thoracic region of the back resulting from being shot with a blank round, symptoms of arthritis were not chronic in service, arthritis did not become manifest within a year of service separation, symptoms of arthritis have not been continuous since service separation, and no current lumbar spine disability is related to service or to any service-connected disability.  As such, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his claim for service connection for a lumbar spine disability in September 2007.  He was sent a letter in October 2007 which advised him of the information and evidence necessary to substantiate his claim of service connection.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the October 2007 letter was sent to the Veteran prior to the initial adjudication of the claim in January 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran in this case.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.  

In addition, the Veteran was afforded a VA examination to address the etiology of his back disability in October 2012.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting opinion and rationale were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board acknowledges that the Veteran brought private treatment records with him to the October 2012 VA examination and allowed the examiner to review them.  Some of these records have not been submitted by the Veteran.  The Board finds that there is no prejudice to the claim as the examiner had access to the records, described them in his report, and considered them in rendering his opinion.  The Veteran has been notified as recently as June 2012 that he must either submit evidence he wishes to be considered or properly identify it to VA to obtain assistance in obtaining it.  The Veteran did not respond to the June 2012 letter and the Board finds that there is no basis to expend additional efforts to obtain these records.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by sending the Veteran a notice letter addressing the type of evidence needed to support service connection for a low back disability on a secondary basis, and the relative duties of VA and himself in obtaining such evidence.  The elements of a claim under 38 C.F.R. § 3.310 were outlined in a June 2012 letter.  The RO also scheduled the Veteran for a VA orthopedic examination by an appropriate specialist.  The claims file was reviewed by the examiner.  The examiner addressed whether any current low back disability had its onset during, or is it etiologically related to, any incident of military service, to include having moved a helicopter and having sustained powder burns to the low back in August 1977 and April 1986, respectively.  The examiner found that there was no such relationship and that a baseline for aggravation could not be determined.  The examiner also addressed whether any current low back disability was caused, or aggravated (made permanently worse) by, the service- connected right knee and right foot disabilities or aggravated (permanently worsened) beyond its natural progression.  The examiner found that there was no secondary causation or aggravation.  A complete rationale was provided.  


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


